Registration No. 333-164244 As filed with the Securities and Exchange Commission on December 21, 2015 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 POST-EFFECTIVE AMENDMENT NO. 1 TO FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Athens Bancshares Corporation (Exact Name of Registrant as Specified in its Charter) Tennessee 27-0920126 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 106 Washington Avenue Athens, Tennessee 37303 (Address of Principal Executive Offices) Athens Federal Community Bank, National Association 401(k) Plan (formerly, Athens Federal Community Bank 401(k) Plan) (Full Title of the Plan) Copies to: Jeffrey L. Cunningham Victor L. Cangelosi, Esquire President and Thomas P. Hutton, Esquire Chief Executive Officer Luse Gorman, PC Athens Bancshares Corporation 5335 Wisconsin Ave., N.W., Suite 780 106 Washington Avenue Washington, DC 20015-2035 Athens, TN 37303 (202) 274-2000 (423) 745-1111 (Name, Address and Telephone Number of Agent for Service) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Securities Exchange Act of 1934, as amended. (Check one): Large accelerated filer [] Accelerated filer [] Non-accelerated filer [ ] Smaller reporting company [ X ] (Do not check if a smaller reporting company) This Registration Statement shall become effective upon filing in accordance with Section 8(a) of the Securities Act of 1933 and 17 C.F.R. § 230.464. EXPLANATORY NOTE Athens Bancshares Corporation is a bank holding company and the class of securities to which this Registration Statement relates is held by fewer than 1,200 shareholders of record.Accordingly, pursuant to the undertaking contained in the Registration Statement to remove from registration by means of a post-effective amendment any of the securities being registered which remain unsold at the termination of the offering, Athens Bancshares Corporation is filing this Post-Effective Amendment No. 1 to the Registration Statement to deregister all of the shares of common stock, $0.01 par value (and related participation interest), registered under the Registration Statement that remain unsold. SIGNATURES The Registrant.Pursuant to the requirements of the Securities Act of 1933, the Registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on Form S-8 and has duly caused this Post-Effective Amendment to Registration Statement on Form S-8 to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Athens, in the State of Tennessee, on this 21st day of December, 2015. ATHENS BANCSHARES CORPORATION By: /s/ Jeffrey L. Cunningham Jeffrey L. Cunningham President, Chief Executive Officer and a Director (Duly Authorized Representative) Pursuant to the requirements of the Securities Act of 1933, this Post-Effective Amendment to Registration Statement on Form S-8 has been signed by the following persons in the capacities and on the date indicated. Signatures Title Date /s/ Jeffrey L. Cunningham President, Chief Executive Officer and December 21, 2015 Jeffrey L. Cunningham a Director (Principal Executive Officer) /s/ Michael R. Hutsell Vice President, Chief Operating December 21, 2015 Michael R. Hutsell Officer and Chief Financial Officer (Principal Financial and Accounting Officer) /s/ Elaine M. Cathcart* Director December 21, 2015 Elaine M. Cathcart /s/ G. Scott Hannah* Director December 21, 2015 G. Scott Hannah /s/ G. Timothy Howard* Director December 21, 2015 G. Timothy Howard /s/ Lyn B. Thompson* Director December 21, 2015 Lyn B. Thompson /s/ Larry D. Wallace* Director December 21, 2015 Larry D. Wallace /s/ Darrell Murray* Director December 21, 2015 Darrell Murray Director December , 2015 Raymond A. Grant *Pursuant to a Power of Attorney dated January 7, 2010, contained on the signature page of the Form S-8 Registration Statement filed on January 7, 2010. The Plan.Pursuant to the requirements of the Securities Act of 1933, the trustees (or other persons who administer the Athens Federal Community Bank, National Association 401(k) Plan) have duly caused this Post-Effective Amendment to Registration Statement on Form S-8 to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Athens, in the State of Tennessee, on this 21st day of December , 2015. ATHENS FEDERAL COMMUNITY BANK, NATIONAL ASSOCIATION 401(k) PLAN By: /s/ Michael R. Hutsell Michael R. Hutsell Plan Administrator (Duly Authorized Representative)
